Citation Nr: 1308978	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  09-13 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an increased rating for service-connected degenerative changes with history of patellofemoral stress syndrome with lateral patellar subluxation, left knee, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel





INTRODUCTION

The Veteran had active service from June 1973 to December 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In a written brief presentation, dated in February 2013, the Veteran's representative argues that the Veteran's "original 1996 claim for service connection has not been resolved," and that, "[b]oth his GERD and hypertension are entitled to service connection.  The Board notes that these disabilities were not mentioned in the Veteran's claim (VA Form 21-526), received in December 1996, nor were they adjudicated in the subsequent April 1997 RO rating decision.  As these issues have not been adjudicated by the agency of original jurisdiction, they are referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The Veteran's service-connected degenerative changes with history of patellofemoral stress syndrome with lateral patellar subluxation, left knee, are shown to have been productive of complaints of knee pain, stiffness, swelling, giving way, and locking, but not ankylosis, recurrent subluxation or lateral instability, a malunion of the tibia and fibula, knee flexion limited to 30 degrees, or extension limited to 15 degrees.

2.  On July 1, 2009, the Veteran underwent left knee surgery; his left knee is shown to have been manifested by symptoms analogous to symptomatic removal of the semilunar cartilage.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for service-connected degenerative changes with history of patellofemoral stress syndrome with lateral patellar subluxation, left knee, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256, 5257, 5258, 5260, 5261, 5262 (2012).

2.  As of July 1, 2009, the criteria for a separate 10 percent disability rating, and no more, for residuals of a left knee cartilage injury with surgery have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a Diagnostic Code 5259 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

The Veteran asserts that an increased rating is warranted for his service-connected degenerative changes with history of patellofemoral stress syndrome with lateral patellar subluxation, left knee.  He argues that he has symptoms that include locking, difficulty walking, pain, swelling, popping, and grinding.  He further argues that he may need a total knee replacement.  See Veteran's notice of disagreement, received in May 2008; appeal (VA Form 9), received in March 2009.

The Board notes that considerable evidence has been associated with the claims file since the most recent supplemental statement of the case, dated in June 2010, and that this evidence has not been reviewed by the RO.  However, in February 2013, the Veteran's represented stated that the Veteran desired to waive RO review of this evidence.  Accordingly, the Board will consider the evidence in the first instance.  38 C.F.R. § 20.1304(c) (2012). 

With regard to the history of the Veteran's left knee disability, the Veteran's service treatment reports show treatment for left knee pain and swelling following a football injury in 1977.  He was treated for left knee symptoms, primarily effusion, on several occasions, with a notation of bursitis.  In 1979, he was assessed with recurrent subluxation, left patella, chondromalacia.  He received a few subsequent treatments.  A November 1984 separation examination report notes left knee bursitis.  The earliest relevant post-service medical evidence is a January 1997 VA examination report, which contained diagnoses that included left knee patellofemoral stress syndrome with lateral patellar subluxation.  

In April 1997, the RO granted service connection for degenerative changes with history of patellofemoral stress syndrome with lateral patellar subluxation, left knee, evaluated as 10 percent disabling.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011).  In a final and unappealed decision dated in May 2004, the RO denied a claim for an increased rating.  

In January 2008, the Veteran filed his claim for an increased rating.  In April 2008, the RO denied the claim.  The Veteran has appealed. 

The Board notes that in April 2012, the RO granted a claim of entitlement to a total rating on the basis of individual unemployability due to service-connected disability (TDIU).  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. Part 4 (2012).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned of the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012). 





A.  Degenerative Changes, Patellofemoral Stress Syndrome, Patellar Subluxation

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003, degenerative arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

Under 38 C.F.R. § 4.71a, DC's 5260 and 5261, which address limitation of motion of the knee, a 20 percent rating will be assigned for flexion limited to 30 degrees or extension limited to 15 degrees. 

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71.  Normal extension and flexion of the knee is from 0 to 140 degrees. 

The Board finds that a rating in excess of 10 percent under DC 5260 or DC 5261 is not warranted.  The recorded ranges of motion for the left knee do not show that the Veteran has ever been found to have flexion limited to 30 degrees or extension limited to 15 degrees.  In this regard, the only recorded ranges of motion are as follows: extension to 0 degrees, and flexion to 110 degrees (October 2007 VA examination report); extension to 0 degrees, and flexion to 90 degrees (July 2008 VA examination report); extension to 0 degrees, and flexion to 110 degrees (September 2008 VA progress note); a "near FROM" full range of motion (November 2008 VA progress note) (specific degrees of motion were not provided); a 15 degree loss of flexion (January 2009 VA progress note); extension to 0 degrees, and flexion to 125 degrees (May 2010 VA examination report); and extension to 0 degrees, and flexion to 135 degrees (November 2011 VA examination report).  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied. 

The Board has considered the possibility of a higher rating under another diagnostic code.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

Under 38 C.F.R. § 4.71a, DC 5256, a 30 percent rating is warranted for ankylosis of the knee with favorable angle in full extension or slight flexion between 0 degrees and 10 degrees. 

Under 38 C.F.R. § 4.71a, DC 5257, a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability. 

Under 38 C.F.R. § 4.71a, DC 5258, [d]islocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint, is rated as 20 percent disabling. 

Under 38 C.F.R. § 4.71a, DC 5262, a malunion of the tibia and fibula of either lower extremity warrants a 20 percent evaluation if there is a marked knee or ankle disability. 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2012).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2012).

The evidence does not show that the Veteran left knee is productive of ankylosis, moderate recurrent subluxation or lateral instability, a dislocated semilunar cartilage, or a malunion of the tibia and fibula.  In this regard, the October 2007 VA examination report shows that on examination, there was no ankylosis, or instability, and no meniscus abnormality.  A July 2008 VA examination report notes that there are no episodes of dislocation or subluxation, no locking or ankylosis, and no instability.  The report also notes patellar (as opposed to joint) subluxation.  In July 2009, the Veteran underwent arthroscopic surgery; the report notes that the meniscal and cartilaginous structures were normal, and that the ACL (anterior cruciate ligament) and PCL (posterior cruciate ligament) were intact.  It further notes that there was a large undersurface medical meniscus tear which was perforated, but that it was stable and it did not need to be repaired.  A May 2010 VA examination report notes that there is no instability, and that there are no episodes of dislocation or subluxation, and that there was no locking, or instability.  A November 2011 VA examination report shows that the anterior, posterior, and medial-lateral ligaments were all normal, and that there was no instability.  There was slight patellar (as opposed to joint) subluxation/dislocation.  Given the foregoing, the Board finds that the criteria for a rating in excess of 10 percent under DC's 5256, 5257, 5258, and 5262 are not shown to have been met, and the claim must be denied.

The Board has considered whether a separate rating is warranted for instability of the knee.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  However, as previously discussed, the medical evidence shows that the Veteran has been found not to have instability.  Given the foregoing, the Board finds that the evidence is insufficient to show recurrent subluxation or lateral instability of the left knee under DC 5257.  In making this determination, the Board finds that since DC 5257 is not predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); do not apply.  Johnson  v. Brown, 9 Vet. App. 7, 9 (1996). 

In VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005), General Counsel  determined that separate disability ratings could be assigned under Diagnostic Codes 5260 and 5261 for disability of the same joint.  Here, the ranges of motion of the left knee do not meet the criteria for even a 0 percent rating under DCs 5260 and 5261, i.e., flexion limited to 60 degrees or extension limited to 5 degrees.  Therefore, separate ratings for limitation of knee motion are not warranted. 

As a final matter, in conjunction with application of DC's 5260 and 5261, an increased evaluation may be assigned on the basis of functional loss due to a veteran's subjective complaints of pain under 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The October 2007 VA examination report shows that the Veteran complained of progressively worse knee pain, and that he could not complete ten-hour workdays as a welder, and instead worked eight-hour days, with a change to a less-demanding job a year before.  He also complained of swelling with use of an Ace wrap every 11/2 weeks for a few days, which helped.  He reported using Ibuprofen daily, and topical biofreeze every evening.  The report notes the following: the Veteran had a standing tolerance of 8 hours and unlimited walking if not carrying heavy items.  There was no need for assistive aids for walking, and no history of hospitalization or surgery.  Gait was normal.  DeLuca factors were negative.  There was pain at 75 percent of a normal squat.  X-rays revealed minimal spurring, with no fracture or dislocation.  There were significant effects of occupational activities, with problems with lifting and carrying.  There were no effects on daily activities.  The diagnosis was left knee degenerative joint disease with history of patellofemoral stress syndrome with lateral patellar subluxation.  

An October 2007 VA spine examination notes that left knee flexion strength was 5/5, and that left knee reflexes were 2+.  Gait, and heel/toe walk, were normal.  Shoe wear was even.  A neurological examination was normal.  

A July 2008 VA joint examination report shows that the Veteran complained of increased left knee symptoms.  He reported increased pain with use of ladders, and while running and playing football, standing 10 minutes or more, and doing kneebends.  He stated his symptoms were decreased with wraps, rest 30 to 60 minutes, and/or use of Ibuprofen, 1,000 milligrams (mg.), as needed.  He reported that he was able to stand 15 to 30 minutes, and walk two blocks.  The Veteran further reported symptoms that included giving way, instability, pain.  He denied stiffness, weakness, dislocation or subluxation, and locking.  He reported moderate weekly flare-ups lasting hours which resulted in decreased activity.  The examiner noted that during discussion, the Veteran sat relaxed in a chair with his left ankle over his right knee.  On examination, gait was normal, and there was no evidence of abnormal weight bearing.  The report indicates that there was no additional limitation of motion on repetitive use.  There was no inflammatory arthritis.  There was crepitation and grinding, and abnormal tracking of the patella.  There was no meniscus abnormality.  X-rays showed minimal knee spurring, grossly unchanged since October 2007.  

A July 2008 VA spine examination report shows that the Veteran reported that he had back pain precipitated by playing football.  When he was asked to explain this, the Veteran attempted to recant his statement.  The Veteran further claimed that he could walk 10 minutes, or two blocks, and that he had used a cane five times in the past year.  The examiner further noted that although he claimed that he had difficulty walking, "[H]e was observed walking without apparent problem.  No assistive devices utilized and none appeared necessary."

A November 2008 VA progress note indicates that the Veteran used knee braces, but that his knees were stable, that he walked without an antalgic limp, and that he could squat to 50 percent of normal.  Patellar grind maneuver was strongly positive.  There was mild give-way weakness, with normal knee reflexes.  The assessment was bilateral knee arthralgia, with MRI (magnetic resonance imaging) study showing a tear of the left medial meniscus, and left chondromalacia patellae.  A January 2009 report notes complaints of knee pain.  The report notes that on examination, the Veteran could squat to 2/3 of normal, that there was pain on motion, and that both knees are stable, with normal reflexes.  The assessment was bilateral knee arthralgia, with relatively mild degenerative changes, but with meniscal tear and patellar chondromalacia on MRI scan of the left knee.  A May 2009 report notes that findings are essentially unchanged from January 2009.  

Private treatment reports, dated between June and July of 2009, show that in June 2009, the Veteran was treated for hypertension, and that he complained of cramps in his right leg.  He reported that he walked three to four miles per day at his job.  In July 2009, he underwent  arthroscopic surgery.  The report notes that he had normal meniscal and cartilaginous structures, and that the ACL (anterior cruciate ligament) and PCL (posterior cruciate ligament) were intact.  There was a large undersurface medical meniscus tear which was perforated, but was stable and did not need to be repaired.  The postoperative diagnoses were left knee medial meniscus tear, Grade III articular changes, femoral trochlea and medical femoral condyle, and Grade IV changes to the patella.  

A May 2010 VA examination report shows that the Veteran complained of daily knee pain, with swelling, and intermittent redness.  He reported wearing a knee-sleeve twice a week when he is more active.  He appears to have reported that his knee gave way three to four times per year.  He denied locking, and erythema.  He reported using Ibuprofen daily (1,200 mg.), which helped his symptoms, and that he had a walking tolerance of 1/4 mile or less.  He denied specific flare-ups, but said kneeling bothered him.  He denied instability, stiffness, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, or locking.  He indicated he could stand for 15 minutes or less.  On examination, gait was normal.  There was abnormal shoe-wear pattern on the left, i.e., increased wear on the outside of the heel.  There was no instability, patellar abnormality, or meniscus abnormality.  On three repetitive motions, there were no DeLuca factors, although there was discomfort at the extremes.  He was able to perform 30 percent of a normal squat, and reported discomfort.  The diagnosis was left knee degenerative changes with history of PFPS (patellofemoral pain syndrome) and lateral patellar subluxation.  Effects on usual daily activities were "none" (traveling, feeding, bathing, dressing, toileting, and grooming), "mild" (driving), and "moderate" (chores, exercise, sports, and recreation).  

A November 2011 VA joints examination report shows that the Veteran reported that his knee symptoms included giving way, occasionally causing a fall.  He stated that he occasionally used a cane.  He also reported swelling, and that his walking was limited to several hundred feet, or less, and that standing was limited to two hours, or less.  On examination, he could perform repetitive use testing, after which there was no additional limitation of range of motion, and no functional loss or functional impairment.  Strength was 5/5 on knee extension and flexion.  There was daily pain due to his history of a meniscal tear and meniscectomy.  The report indicates occasional use of a walker and regular use of a cane.  There was X-ray evidence of arthritis, but not patellar subluxation.  The report notes that the Veteran cannot tolerate prolonged walking or standing, and that he was unable to continue to work in welding jobs or installing electrical meters.  His diagnoses included osteoarthritis, and medial meniscus injury.  

A November 2011 VA spine examination report shows that the left knee was noted to have 5/5 strength on extension, with 2+ reflexes, no atrophy, and a normal sensory examination for the left lower extremity.  

In summary, the Veteran's left knee is shown to be painful on motion.  However, the evidence shows that his lower extremity strength is 5/5; there is no evidence of atrophy.  There is no additional loss of motion or function shown upon repetitive use.  There is no evidence of instability.  The Veteran has been shown to have a range of motion in his left knee which is greater than even that required for even a 0 percent rating under DCs 5260 and 5261.  Therefore, even taking into account the complaints of pain, the medical evidence is insufficient to show that the Veteran has such symptoms as atrophy, loss of strength, or neurological impairment or incoordination, such that when the ranges of motion in the left knee are considered together with the evidence of functional loss due to knee pathology, the evidence does not support a conclusion that the loss of motion in the left knee more nearly approximates the criteria for a rating in excess of 10 percent, even with consideration of 38 C.F.R. §§ 4.40 and 4.45.  DeLuca.  Additionally, to assign two, separate compensable ratings based on painful motion under two separate diagnostic codes (i.e., under Diagnostic Codes 5260 and 5261) would be in violation of the rule of pyramiding.  See 38 C.F.R. § 4.14; VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005). 

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

B.  Residuals of Left Knee Cartilage Injury - Separate Rating

Under 38 C.F.R. § 4.71a, Diagnostic Code 5259, a 10 percent disability rating is warranted for symptomatic removal of the semilunar cartilage.  Here, the medical evidence shows that on July 1, 2009, the Veteran underwent left knee arthroscopic surgery.  The report notes that the following areas were debrided: the medial joint space at the medial condyle (with shaving chondroplasty to a stable rim), the medial meniscus, and the patellofemoral articulation.  The postoperative diagnoses were left knee medial meniscus tear, Grade III articular changes, femoral trochlea and medical femoral condyle, and Grade IV changes to the patella.  

Thereafter, the Veteran's left knee complaints were noted to include a variety of symptoms, to include pain, swelling, and giving way.  As of a May 2010 VA examination, the effects on his usual daily activities were noted to be "mild" (driving), and "moderate" (chores, exercise, sports, and recreation).  In his November 2011 VA joints examination report, his diagnoses included osteoarthritis, and medial meniscus injury.  The report notes that the Veteran had a history of arthroscopic surgery with residual pain.  

In VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998), the General Counsel suggested that the removal of the semilunar cartilage may involve symptomatology caused by tears and displacements of the menisci that may be rated separately from symptoms caused by arthritis.  Given the foregoing, and affording the Veteran the benefit of all doubt, the Board finds that, as of July 1, 2009, the Veteran's reported symptoms of pain, swelling, and giving way, are attributable, at least in part, to his left knee cartilage injury and associated surgery.  The Board therefore finds that a separate rating of 10 percent is warranted for residuals of a left knee cartilage injury with surgery, under Diagnostic Code 5259, as of the date of the left knee surgery, i.e., July 1, 2009.  To this extent, the appeal is granted.  

The Board parenthetically notes that the May 2010 VA examination report states that there were healed, nontender arthroscopic portal sites, and that the November 2011 VA examination report indicates that there were no scars; there is no evidence to show left knee scars that are deep, unstable, cover an area of 6 square inches or more, are painful on palpation, or limits any functioning.  Therefore, the criteria for a compensable rating for a left knee surgical scar have not been met.  38 C.F.R. § 4.118, Diagnostic Codes 7801- 7805 (as in effect prior to October 23, 2008).  See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  

C.  Conclusion

In deciding the Veteran's increased rating claim, the Board has considered the determination in Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased rating for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's rating should be increased for any other separate period based on the facts found during the whole appeal period, other than as noted.  The evidence of record supports the conclusion that the Veteran is not entitled to increased compensation during any time within the appeal period, other than as noted.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disability on appeal such that an increased rating is warranted, other than as noted. 

To the extent that the claim has been denied, the Board has considered the Veteran's statements that he should be entitled to a higher disability rating for his left knee.  He has reported decreased function due to such symptoms as pain, weakness, and swelling.  The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. at 511; see Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d at 1331.  Personal interest may affect the credibility of the evidence, but the Board may not disregard testimony simply because a claimant stands to gain monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In this case, the Veteran is competent to report his current left knee symptoms as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating.  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  The evidence also indicates that he has attempted to misrepresent his activities (playing football), and that his left knee complaints, insofar as they pertain to his ability to walk, have been shown to be inconsistent with his demonstrated functioning.  See 2008 VA spine and joint examination reports; June 2009 private treatment report.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disability is evaluated, are more probative than the Veteran's assessment of the severity of his disability.  The examinations also took into account the Veteran's subjective statements with regard to the severity of his knee disability.


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2012).  The notification obligations in this case were accomplished by way of letters from the RO to the Veteran dated in October 2007 and June 2008.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The RO has provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records.  In September 2010, the RO issued a memorandum in which it detailed the attempts that had been made to obtain the Veteran's records from the Social Security Administration (SSA). The RO concluded that all procedures to obtain these records had been correctly followed and that "[a]ll efforts to obtain the needed SSA ODO disability records have been exhausted, further attempts are futile."  See 38 C.F.R. § 3.159(d).  The Veteran has been afforded several examinations.  Concerning these examinations, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the October 2007, July 2008, May 2010, and November 2011 VA examination reports show that the examiners reviewed the Veteran's medical history, recorded his current complaints, conducted an appropriate examination, provided the appropriate findings, and rendered diagnoses that are consistent with the remainder of the evidence of record.  

The Board concludes, therefore, that a decision on the merits at this time does not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 


ORDER

A rating in excess of 10 percent for service-connected degenerative changes with history of patellofemoral stress syndrome with lateral patellar subluxation, left knee, is denied.

As of July 1, 2009, a separate 10 percent rating, and no more, is granted for residuals of a left knee cartilage injury with surgery, subject to the laws and regulations governing the award of monetary benefits. 


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


